Filing Date: 11/14/2019
Claimed Priority Dates: 10/28/2016 (US 15/338,018)
                                        3/20/2013 (US 13/847,681)
Applicant(s): Otremba et al. (Hoeglauer, Schloegel, Chong)
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the election filed on 11/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA   is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of species 2, reading on figures 1, 10A-10E, 11A, 11B and 10I, in the reply filed on 11/30/2020, is acknowledged.  The applicants indicated that claims 1-13 read on the elected species.  Claims 4, 5, 7-9, 12 and 13, however, read on a non-elected species of the invention.  Accordingly, claims 4, 5, 7-9, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The applicants traverses the restriction and argues:
The only difference between species 1 and 3 is the electrically insulating material illustrated in figure 2.  The examiner did not identify such a material as a patentably distinguishing 

The examiner responds:
The patentably distinguishing feature between species 1 and 3 was specifically and clearly identified in the previous Office action.  Following the guidelines set forth in MPEP§809.02(a), the examiner identified the figures reading on the species.  These figures show the patentably distinguishing features between the two species.  Evidence that the species were clearly identified is the fact that using the figures listed by the examiner, the applicants were able to recognize the feature that patentably distinguishes species 1 from species 3, i.e., the electrically insulating material.
In addition to the above, in paragraphs 3 and 5 of the previous restriction, the examiner indicated that the species were independent or distinct from each other.  Because of this, the prior art applicable to species 1 would not necessarily be applicable to species 3, as the species are likely to raise different prior art issues.  Since the species belong to different subjects of inventive effort, they will require different fields of search (e.g., employing different search queries) to search each of their mutually exclusive characteristics; thus creating a serious burden on the examiner.
The applicants, however, other than their argument above, have failed to advance any reasons leading to the conclusion that species 1 and 3 are to be considered obvious variants of each other.  In other words, the applicants have failed to submit or identify evidence or clearly admit on the record that the unpatentability of species 1 would necessarily imply the unpatentability of species 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2012/0326287).

Regarding claim 1, Joshi (see, e.g., figs. 2(a) and 2(b), and pars. 0040, 0044 and 0046) shows most aspects of the instant invention including a method of manufacturing a semiconductor device 200, the method comprising:
Mounting a first semiconductor power chip 202 on a first carrier 212
Mounting a second semiconductor power chip 201 on a second carrier 211
Bonding a contact clip 209 to the first and second chips
Mounting a third semiconductor chip 206 over the clip
Depositing a first bonding substance onto the first carrier 212
Placing the first chip 202 on the first substance
Depositing a second bonding substance onto the second carrier 211
Placing the second chip 201 onto the second substance
Depositing a third bonding substance onto the contact clip 209
Placing the third chip 206 on the third substance
e.g., par. 0044).  In a subsequent step, he applies energy to bond the third chip to the clip (see, e.g., 0046).  He, however, fails to specify applying energy in a single step to an arrangement including all three chips to reflow the first, second and third substances.  
In a different embodiment, however, Joshi teaches that having similar first, second and third substances would enable him to combine all reflow steps into a single step of applying energy to an arrangement including all three chips.  In other words, although Joshi describes two bonding steps in the process illustrated in figure 2(b), he also teaches that having similar bonding substances would enable him to combine all bonding steps into one single step (see, e.g., par. 0076).  Therefore, reducing the processing steps, the thermal budget, and the manufacturing time.
Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to perform the single step taught by Joshi in par. 0076 in the method illustrated in fig. 2(b) to reduce the processing steps, thermal budget and manufacturing time.
Regarding claim 2, Joshi teaches that the first, second and third substances each comprise a solder material (see, e.g., par. 0076).
Regarding claim 3, Joshi teaches applying a bond wire 207 electrically connecting the third chip 206 to the first 202 or second 201 chip (see, e.g., fig. 2(a)).
206 is mounted over the clip 209 in a face-up orientation in which electrodes of the third chip are disposed on a surface of the chip opposite to the surface that is mounted to the clip (see, e.g., fig. 2(a)).
Regarding claim 10, Joshi shows that the first 212 and second 211 carriers are electrically disconnected from each other (see, e.g., fig. 2(a)).
Regarding claim 11, Joshi teaches the third chip 206 is a logic chip (see, e.g., par. 0028).
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        


	
MDP/mdp
February 25, 2021